DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner concurs with the written opinion of the international searching authority dated 6/22/2021.
The prior art does not disclose or suggest, “A lift device comprising: a base assembly …, a turntable assembly rotatably coupled with the base assembly through a slip ring transmission, …; and a controller configured to: operate the base assembly batteries to charge the turntable batteries through the slip ring transmission wherein the lift device is a fully electric lift device” as recited in independent claim 1. Claims 2 and 4-9 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A battery system for a lift device comprising: a plurality of base assembly batteries coupled with a base of the lift device; a plurality of turntable batteries coupled with a turntable of the lift device; … and in response to the battery level decreasing below a threshold, operate the base assembly batteries to discharge electrical energy through the slip ring transmission to charge the turntable batteries; wherein the plurality of base assembly batteries have a higher capacity than the plurality of turntable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10617900, US 20210276845, US 20210276848 belong to the instant assignee and are cited as related information.
US 8869944, US 8689943 disclose a lift truck including a secondary rechargeable energy storage device on a vertically movable platform that is separate from a primary rechargeable energy storage device on the lift truck's main tractor unit. Wires or hoses for transfer of power or controls between the main tractor unit and the platform are reduced or eliminated. The quantity of energy stored in the secondary rechargeable energy storage device is sufficient to power platform electrical loads for a predetermined amount of time until the platform is lowered. When the platform is lowered, the secondary rechargeable energy storage device is recharged by the primary energy storage device. In order to allow the power available from the primary energy storage device 26 to pass to the secondary energy storage device 28, the primary side coupling 34A includes primary electrical contacts 60, and the secondary side coupling 34B includes secondary electrical contacts 62 (see FIG. 8). The primary and secondary 
US 7592544 discloses a cable assembly for a lift truck includes, in one exemplary embodiment, a transportation cable loosely housed in a self-retracting hose preformed to default to a coiled shape when no pressure is applied to elongate the self-retracting hose. The self-retracting hose has a slick external surface that is selected to prevent adherence of the surface to any portion of the lift truck. The transportation cable is used for transporting a communication signal and/or a power supply voltage between moving parts of the lift truck. However, ‘544 does not disclose the allowable matter as recited above.
US 8203310 discloses an energy storage module for use in an electric vehicle, such as a lift truck, is disclosed. The energy storage module includes a bank of super capacitors or ultra-capacitors which are connected between the battery and the load. In operation, the energy storage module charges the capacitors, and uses the charged capacitors to level the load on the battery, limiting spikes in current draw, and assuring a substantially smooth discharge profile. The electrical load 70 of the lift truck 10 is, as described above, powered by one or more battery 37, typically connected to the load 70 through a bank of fuses or circuit breakers 39. The battery 37 includes a battery connector 59 that mates to a mating connector 65 connecting to the load 70. The energy storage module 57 is connected between the battery 37 and the electrical load 70, and includes a first connector 61 that mates to the battery connector 59 and a second connector 63 that connects to the mating connector 65. The energy storage module 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859

/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859